                                              Case 2:20-cv-00951-GMN-BNW Document 21
                                                                                  20 Filed 10/05/20
                                                                                           09/23/20 Page 1 of 2



                                          1   Nicole G. True, Bar No. 12879
                                              NTrue@lrrc.com
                                          2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              201 East Washington Street, Suite 1200
                                          3   Phoenix, AZ 85004
                                              Tel: 602.262.5389
                                          4   Fax: 602.262.5747

                                          5   Attorneys for Plaintiff
                                              New York Life Insurance and Annuity Corporation
                                          6

                                          7                                    UNITED STATES DISTRICT COURT
                                                                                    DISTRICT OF NEVADA
                                          8
                                              NEW YORK LIFE INSURANCE AND                         CASE NUMBER 2:20-cv-00951-GMN-BNW
                                          9   ANNUITY CORPORATION,
                                         10                       Plaintiff,
201 East Washington Street, Suite 1200




                                                                                                  STIPULATION AND NOTICE OF
                                         11
                                              v.                                                  VOLUNTARY DISMISSAL OF ALL
                                         12                                                       CLAIMS AND ACTION PURSUANT TO
                                              LAUREEN A. PASTORELLO; MICHAEL W.                   F.R.C.P. 41(A)(1)(A)(II)
                                         13   GREGOR; KIMBERLY E. GREGOR SCOTT;
Phoenix, AZ 85004




                                              and KEVIN W. GREGOR,
                                         14
                                                                  Defendants.
                                         15

                                         16            Pursuant to F.R.C.P. 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Plaintiff New
                                         17   York Life Insurance and Annuity Corporation (“NYLIAC”) and Defendant Laureen A.
                                         18   Pastorello, the only parties who have appeared in the action, through their respective undersigned
                                         19   counsel, hereby give notice that the captioned action, including all counterclaims and cross-
                                         20   claims asserted therein, is voluntarily dismissed with prejudice, without further fees or costs to
                                         21   any party.
                                         22   /././
                                         23   /././
                                         24   /././
                                         25   /././
                                         26   /././
                                         27   /././
                                         28
                                              112370163.1
                                              Case 2:20-cv-00951-GMN-BNW Document 21
                                                                                  20 Filed 10/05/20
                                                                                           09/23/20 Page 2 of 2



                                          1            DATED this 23rd day of September, 2020.

                                          2    LEWIS ROCA ROTHGERBER CHRISTIE                  DAWSON LORDAHL
                                               LLP
                                          3                                                   By: /s/ Elizabeth Brickfield
                                          4    By: /s/ Nicole G. True                               Elizabeth Brickfield, Bar No. 6236
                                                    Nicole G. True, Bar No. 12879                   ebrickfield@dlnevadalaw.com
                                          5         NTrue@lrrc.com                            8925 West Post Road, Suite 210
                                               201 East Washington Street, Suite 1200         Las Vegas, Nevada 89148
                                          6                                                    (p) 702.476.0037
                                               Phoenix, AZ 85004                              (f) 702.476.6442
                                               Tel.: 602.262.5311                             Attorneys for Defendant Laureen A. Pastorello
                                          7
                                               Fax: 602.262.5747
                                          8
                                               Attorneys for Plaintiff
                                          9    New York Life Insurance and Annuity
                                               Corporation
                                         10
201 East Washington Street, Suite 1200




                                                                              CERTIFICATE OF SERVICE
                                         11
                                                      I hereby certify that on this 23rd day of September, 2020, I electronically
                                         12   transmitted the attached document to the Clerk’s Office using the CM/ECF System for
                                              filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
                                         13   registrants:
Phoenix, AZ 85004




                                         14            Elizabeth Brickfield       ebrickfield@dlnevadalaw.com
                                         15

                                         16                                                 /s/ Kathleen A. Topczewski
                                         17

                                         18
                                                    IT IS SO ORDERED.
                                         19         Dated this __
                                                               5 day of October, 2020.

                                         20

                                         21                                              ________________________________________
                                         22                                              Gloria M. Navarro, District Judge
                                                                                         UNITED STATES DISTRICT COURT
                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                              112370163.1                                   -2-
